Case 2:16-cr-20055-MFL-DRG ECF No. 95, PageID.640 Filed 02/02/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                   Case No. 16-cr-20055
                                                   Hon. Matthew F. Leitman
v.

XAZIER VEJION BONNER,

     Defendant.
__________________________________________________________________/

               ORDER GRANTING DEFENDANT’S MOTION
              FOR COMPASSIONATE RELEASE (ECF No. 83)

      Defendant Xazier Vejion Bonner is a federal prisoner incarcerated at FCI Fort

Dix. In November 2016, this Court sentenced Bonner to 96 months in custody in

connection with his convictions for robbery and brandishing a firearm during and in

relation to a crime of violence. (See Judgment, ECF No. 59, PageID.229-230.)

      On November 30, 2020, Bonner filed a motion for compassionate release.

(See Mot., ECF No. 83.) The Court held a video hearing on Bonner’s motion on

January 28, 2021. (See Notice of Hearing, ECF No. 91.) For the reasons stated on

the record during the motion hearing, Bonner’s motion is GRANTED.

      The custodial portion of Bonner’s sentence is reduced to time served. He shall

immediately be released from custody. Upon his release, Bonner shall travel directly

by automobile to his home. Bonner and all others with him in the automobile shall



                                         1
Case 2:16-cr-20055-MFL-DRG ECF No. 95, PageID.641 Filed 02/02/21 Page 2 of 3




wear face masks during the drive. For the first 14 days after Bonner arrives at his

home, he shall remain inside his house. And for the same 14-day period, he shall

quarantine within the house – meaning he shall remain in a room that is separate and

apart from all other residents of the house to the extent possible. And when, during

the 14-day quarantine period, it is unavoidable for Bonner to be in a separate room,

he shall wear a face mask. Finally, Bonner shall contact his supervising probation

officer within 48 hours after he first arrives at home.

      Also, upon Bonner’s release from custody, he shall immediately begin serving

the three years of supervised release that the Court imposed in Bonner’s Judgment.

(See Judgment, ECF No. 59, PageID.231.) The Court adds as a condition of that

supervised release that Bonner shall be subject to home confinement (with location

monitoring) at his residence for a period of 12 months. The supervising probation

officer assigned to Bonner’s case shall choose the location monitoring equipment.

The Court will waive the costs of monitoring due to Bonner’s indigence. During

this period of home confinement, Bonner shall not leave his residence other than for

employment or to look for employment, religious services, educational

programming, medical appointments, substance abuse and/or mental health

treatment programs, appointments with counsel, and/or other activities approved in

advance by his supervising probation officer. (Bonner may not leave his residence




                                           2
Case 2:16-cr-20055-MFL-DRG ECF No. 95, PageID.642 Filed 02/02/21 Page 3 of 3




at all during the initial 14-day quarantine period, except in the case of a medical

emergency.) In all other respects, Bonner’s original sentence remains unchanged.

      Finally, at the conclusion of the Court’s January 28, 2021, hearing on

Bonner’s motion, the Government asked the Court to delay entry of this order. In

an email to the Court’s Case Manager dated February 2, 2021, the Government said

it was no longer seeking that delay.

       IT IS SO ORDERED.
                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
Dated: February 2, 2021                UNITED STATES DISTRICT JUDGE


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on February 2, 2021, by electronic means and/or
ordinary mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9761




                                        3
